Citation Nr: 0515549	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-08 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran (appellant) had active military service from 
January 1975 to June 1997, when the veteran retired with more 
than 22 years of active military service.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In a rating decision issued in August 
2001, the RO denied an evaluation in excess of 10 percent for 
lumbar back strain.  The veteran timely disagreed with that 
denial in September 2001.  The RO issued a statement of the 
case (SOC) in April 2002.  The veteran submitted a timely 
substantive appeal in June 2002.

During the pendency of the claim on appeal, the veteran 
sought an evaluation in excess of 10 percent for chronic 
prostatitis, an evaluation in excess of 10 percent for 
systemic lupus erythematosus (SLE), and a compensable 
evaluation for dermatitis herpetiformis.  The claims for 
increases for those disabilities were denied in August 2001.  
The veteran did not disagree with the evaluation assigned for 
chronic prostatitis or the evaluation assigned for dermatitis 
herpetiformis, but the veteran disagreed with and appealed 
the denial of an evaluation in excess of 10 percent for SLE.  
By a rating decision issued in March 2004, the evaluation for 
SLE was increased to 40 percent, effective in February 2004.  
Following the assignment of the 40 percent evaluation for 
that disability, in July 2004, the veteran withdrew his 
appeal for an increased evaluation for SLE.   

During the pendency of this claim, in August 2002, the 
veteran submitted claims for service connection for 
Schauman's syndrome, Sjogren's syndrome, and for arthritis as 
adjunct to or secondary to SLE.  Initially, by a rating 
decision issued in February 2003, those claims were denied.  
In March 2003, the veteran disagreed with the denials of 
service connection for those disorders.  By a rating decision 
issued in March 2004, service connection for Sjogren's 
syndrome was granted.  By a letter submitted in March 2004, 
the veteran specifically withdrew his appeal for service 
connection for Schauman's syndrome.  

In the March 2004 rating decision which increased the 
evaluation for SLE from 10 percent to 40 percent, the RO 
recharacterized the veteran's SLE as including headaches, 
chronic symptoms of fatigue, and arthralgia.  In withdrawing 
his appeal for an increased evaluation for SLE, the veteran 
indicated that the March 2004 action satisfied his appeal as 
to the evaluation of SLE with headaches, chronic symptoms of 
fatigue, and arthralgia.  As the veteran has not disagreed 
with the inclusion of arthralgia in the evaluation of SLE, 
and specifically acknowledged that arthralgia was evaluated 
as a symptom of SLE, the Board finds that the veteran has 
effectively withdrawn his claim for service connection for 
arthritis as secondary to or adjunct to SLE.  That issue is 
not pending before the agency of original jurisdiction, and 
no issue regarding that claim is before the Board.

By a statement dated in March 2003 and received in April 
2003, the veteran requested a personal hearing.  A report of 
contact dated in March 2004 reflects that the veteran 
withdrew his request for a personal hearing.

In his May 2002 substantive appeal, the veteran requested a 
hearing before the Board.  However, in June 2002, the veteran 
withdrew that request.  The veteran's withdrawal of his 
request for a hearing before the Board is valid.  38 C.F.R. 
§ 20.702(e) (2004).  Appellate review may proceed.   


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  The veteran's lumbosacral strain is currently manifested 
by pain on motion and use and by lumbar flexion to 80 
degrees, but not by lumbar muscle spasm, lumbar muscle spasm 
on forward bending, abnormality of gait or posture, 
osteoarthritic changes, loss of lateral spine motion, or 
narrowing or irregularity of joint space, or any other 
symptomatology.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5292, 5295 (as in effect prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his back pain warrants an 
evaluation in excess of 10 percent for his service-connected 
low back disability.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claim for an evaluation in excess of 10 percent for lumbar 
strain was submitted in September 2000, a few months prior to 
the enactment of the VCAA, but no final decision had been 
rendered at the time of enactment of the VCAA, so the VCAA is 
applicable to this claim.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the rating decision issued to the veteran in August 2001, 
the RO advised the veteran of the criteria for an increased 
evaluation for his lumbosacral strain.  Following the 
veteran's September 2001 disagreement with the denial of an 
increased evaluation, the RO issued a December 2001 letter 
which advised the veteran that the RO would attempt to 
resolve his disagreement, and this letter, in pertinent part, 
afforded the veteran an opportunity to submit additional 
evidence.  By a statement received in March 2002, the veteran 
submitted additional private clinical records, and listed all 
records of private treatment from November 2000 through 
November 2001.  The RO sought the identified records.

The SOC issued in April 2002 advised the veteran of 
regulations governing claims for increased evaluations, 
including the criteria in Diagnostic Codes 5292, 5293, and 
5295, as in effect at that time.  The April 2002 SOC also 
included the complete text of 38 C.F.R. § 3.159, as revised 
to incorporate and implement the VCAA.  A SSOC issued in 
March 2004 again provided the veteran with the text of 38 
C.F.R. § 3.159, as revised to incorporate and implement the 
VCAA.  

By a letter issued in September 2003, the RO notified the 
veteran that development of his disagreement with the 
evaluation for lumbosacral strain was being conducted.  The 
letter advised the veteran to submit or identify any 
treatment records not yet received and considered.  The 
veteran was advised to send the information within thirty 
days, but was also advised that he could submit or identify 
additional evidence within one year.  The RO specifically 
advised the veteran of the procedural status of his claim, of 
the types of records and evidence VA could assist the veteran 
to obtain, and of the evidence generally required to 
substantiate the claim.

A supplemental statement of the case (SSOC) was issued in 
September 2003.  At that time, the veteran requested review 
by a decision review officer.  The record reflects that a 
decision review officer prepared March 2004 and July 2004 
SSOCs.

A July 2004 SSOC advised the veteran that Diagnostic Code 
(DC) 5295, the diagnostic code under which the veteran's 
lumbosacral strain had been evaluated, was revised, effective 
September 26, 2003.  The SSOC provided the veteran with the 
renumbered diagnostic codes and the complete text of the 
revised standards, including the text of the General Rating 
Formula for Evaluating Diseases and Injuries of the Spine.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  A 
year has elapsed since the veteran was last advised of the 
complete text of 38 C.F.R. § 3.159 in March 2004, and the 
Board is not precluded from completing appellate review.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  In particular, the Board notes that the veteran 
has provided a written statement indicating he has no more 
evidence to identify or submit.

The Board finds that VA has done everything reasonably 
possible to assist the appellant to develop the claim on 
behalf of the veteran.  In particular, the appellant has been 
afforded multiple opportunities to submit or identify 
evidence during the pendency of this claim, and the appellant 
has stated that, with the addition to the record of his 
personal log and the records submitted in November 2004 from 
Normal Regional Hospital, there are no other relevant VA or 
private clinical records, or alternative types of evidence 
available.  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim.  The notifications clearly advised the appellant 
to identify or submit any relevant evidence, and the 
appellant did submit a variety of types of evidence, 
including private clinical records and statements from family 
members.  The content of the notices provided fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA.  The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an increased evaluation for lumbosacral disability may 
proceed, consistent with the VCAA.  The record demonstrates 
that remand for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the increased 
rating claim at issue.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  

Factual background

By a rating decision issued in November 1997, the veteran was 
granted service connection for lumbar back strain, and that 
disability was evaluated as 10 percent disabling under DC 
5295.  In September 2000, the veteran sought an evaluation in 
excess of 10 percent for his back disability, among other 
claims.

Private treatment records dated from May 1998 through July 
2000 reflect that the veteran reported onset of increased 
back pain in August 1998 when he attempted to lift some trash 
out of a dumpster.  Private examination conducted in March 
2000 discloses that the veteran had full range of motion of 
the cervical, thoracic, and lumbar spine without tenderness 
or deformities.  Reflexes and circulation were intact in all 
extremities.  April 2000 private outpatient treatment records 
reflect that the veteran was again treated for sudden onset 
of upper back and neck pain following vigorous stretching the 
previous day.  Paravertebral muscles were tight at 
approximately T2.  The assigned diagnosis was muscle spasm.

On VA examination conducted in October 2000, the veteran 
reported that he was able to sit for one hour or to stand for 
15 minutes or to lie down for 15 or 20 minutes without 
increase in pain.  The pain was described as paraspinal, with 
no decrease in sensation.  The veteran's gait and posture 
were normal.  Deep tendon reflexes were 2+ in all 
extremities.  No spasms of the paraspinal musculature were 
present.  There was no pain on palpation.  Range of motion 
was full.  Straight leg raising was to 90 degrees without 
crossover pain right to left or left to right.  There was 
mild to moderate tightness of the hamstrings.  The examiner 
assigned a diagnosis of lumbosacral spine chronic strain, and 
stated that the veteran's pain caused mild functional 
impairment.

A November 2000 private treatment record reflects that the 
veteran had mild perilumbar tenderness.  The sacroiliac 
joints were unremarkable on radiologic examination.

July 2001 private treatment records reflect that the veteran 
had cervical and thoracic spine disorders and pain.  Private 
clinical records dated in October 2001 and November 2001 
reflect that the veteran was treated for numerous disorders, 
including cervical disc disease and right shoulder pain.  
However, these records are devoid of clinical evidence that 
the veteran was treated for lumbosacral strain.

Clinical treatment records dated in September 2001, June 
2002, August 2002, and September 2002 reflect that the 
veteran had cervical spine degenerative disc disease with 
upper extremity pain and C5-C6 spurring.  September 2002 
progress notes reflect that the veteran complained of neck 
and back pain.  The veteran recited a history of excision of 
a lipoma from the lower back.

The report of examination conducted for VA purposes in 
October 2002 is devoid of discussion of the veteran's 
service-connected lumbosacral strain.

Private clinical records dated in March 2003, June 2003, 
August 2003, October 2003, November 2003, January 2004, and 
February 2004, among other voluminous private clinical 
records associated with the claims files, are devoid of 
evidence of treatment of lumbosacral back strain.

On VA examination conducted in February 2004, the veteran 
reported sharp pain in the middle to lower back with 
movement.  The veteran reported changing his duties at work, 
transferring from a desktop support position, which required 
him to leave the office to fix computers, to a help desk 
support position which required him to answer the phone.  The 
veteran's posture and gait were within normal limits.  
Musculature of the back was within normal limits.  Range of 
motion of the thoracic and lumbar spine included flexion to 
80 degrees.  Extension was to 30 degrees, right and left 
lateral motion was to 30 degrees, and rotation was to 30 
degrees.  The veteran was able to perform heel and toe gait.  
Deep tendon reflexes of the patella and Achilles tendons were 
2+ bilaterally. 

On VA examination conducted in April 2004, the veteran 
reported increased low back pain over the past two or three 
years, with episodes of back pain occurring two or three 
times a week.  The veteran reported sharp pain in the left 
lumbar area which he described as muscle spasm.  The episodes 
of sharp pain were spontaneous, or sometimes occurred with a 
twisting-type motion.  The veteran reported that, if he 
stopped what he was doing and rested for a few minutes, the 
pain would resolve.  The veteran denied incapacitating 
episodes since 1998.  The examiner opined that the veteran 
did not describe any limitation of physical activities due to 
low back pain.  The veteran reported no limitation of his 
ability to perform his work, which required mostly telephone 
support.  The veteran was no longer able to work on his 
vehicles at home.  He denied weakness or lack of endurance of 
the back.  

Spinal curvature was normal.  There was no spinal tenderness, 
no paravertebral muscle spasm or tenderness, and there was 
full range of motion of the lumbosacral spine without pain.  
Forward flexion was from 0 degrees to 90 degrees, extension 
was from 0 degrees to 50 degrees, lateral flexion to the left 
and right was from 0 degrees to 40 degrees, and rotational 
movement left and right was from 0 to 80 degrees.  There was 
no sciatic notch tenderness.  Straight leg raising was 
negative bilaterally.  There was no neurologic loss in the 
lower extremities.  Muscle strength, reflexes, and sensation 
were intact.  The examiner assigned a diagnosis of chronic 
lumbosacral strain, intermittently symptomatic.  The examiner 
stated that the veteran's functional loss due to pain was 
minimal and that there was no additional functional loss or 
limitation of motion due to fatigue, weakness, or lack of 
endurance.  There was no incoordination.  The examiner noted 
that repetitive use was not a factor, since the episodes of 
pain were of short duration and were not associated with 
repetitive use.

By a statement submitted in July 2004, the veteran provided a 
daily log with entries from February 2004 through July 2004.  
The log reflected that the veteran noted complaints of back 
pain on two separate dates in February 2004.  The veteran 
noted complaints of low back pain on about 13 dates in March 
2004, with the veteran noting that the pain lasted less than 
one-half hour on about half those dates.  The April 2004 log 
reflects that the veteran reported lower back pain averaging 
every other or every third day that month, with pain 
described as lasting a minute or two in four of the 
approximately 13 notations.  In May, the veteran noted one to 
three episodes of sharp stabbing pain on two separate days 
and dull, aching pain eight other days during the month.  The 
veteran's log reflects at least one episode of sharp, 
stabbing pain or pain described as muscle spasm pain, on 
three days in June and dull, aching or constant pain reported 
and on approximately nine other days that month.  The veteran 
reported constant low, aching pain with frequent sharp 
stabbing pain daily from July 21, 2004 through July 24, 2004, 
the last day of the log.  



Governing law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  For a 
claim for an increased rating, the primary concern is 
normally the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  In 
evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).

The severity of the veteran's disability due to service-
connected back strain has been evaluated under 38 C.F.R. 
§ 4.71a, DC 5295.  As in effect in 2000, when the veteran 
submitted the claim on appeal, a 10 percent evaluation under 
DC 5295 contemplates characteristic pain on motion.  The next 
higher evaluation under DC 5295, a 20 percent evaluation, 
requires muscle spasm on extreme forward bending with loss of 
lateral spine motion.  Lumbosacral strain that was severe was 
assigned a 40 percent rating.  Severe strain contemplated 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
standing position, a loss of lateral motion with 
osteoarthritic changes, or a narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

As noted in the discussion above related to the VCAA, the 
criteria for evaluating low back strain have been revised and 
that diagnostic code has been renumbered as DC 5237 effective 
September 26, 2003.  Under the new general rating formula for 
diseases and injuries of the spine, which is applicable to DC 
5237: with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent 
evaluation is warranted with forward flexion greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal contour.  

A 20 percent evaluation is warranted with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note 2 under the general rating formula specifies that, for 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note 3 provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2, provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Analysis

The veteran meets the criteria for a 10 percent evaluation 
for lumbar strain, but no higher evaluation, under the 
criteria of DC 5295 as in effect when he submitted his claim 
for an increased evaluation.  In particular, the criteria for 
a 20 percent evaluation under DC 5295 require evidence of 
muscle spasm on extreme forward bending with loss of lateral 
spine motion.  Each examination of record disclosed that the 
veteran had full range of lateral spine motion.  No spasm of 
the lumbosacral area was found, even on complete forward 
flexion.  The veteran did have muscle spasm of the thoracic 
spine on VA examination conducted in October 2000, but the 
veteran has not sought service connection for thoracic spine 
disability, and spasm of the thoracic spine muscles does not 
meet the criterion for an evaluation in excess of 10 percent 
for the veteran's service-connected lumbar spine disability.  

The Board also notes that the evidence establishes that the 
veteran did not meet the criteria for a 40 percent evaluation 
under DC 5295, as in effect prior to September 26, 2003, 
since there was no listing of the spine, forward flexion was 
not markedly limited, since the veteran was able to flex 
forward to at least 80 degrees or more on each examination, 
there was no loss of lateral spine motion, and no 
osteoarthritic changes were identified, and radiologic 
examinations disclosed no narrowing or irregularity of joint 
space in the lumbar spine.  Although diagnoses of narrowing 
or irregularity of cervical joint spaces were found, those 
findings do not warrant a 40 percent evaluation for the 
veteran's service-connected lumbar disability.

A separate, compensable evaluation under DC 5292, for 
limitation of range of motion of the lumbar spine, cannot be 
assigned, because DC 5295, the diagnostic code under which 
the veteran's lumbar strain is evaluated prior to September 
26, 2003, encompasses limitation of motion.  Limitation of 
motion is the same criteria for a 10 percent rating under DC 
5292.  Thus, because the veteran cannot be compensated twice 
for the same symptomatology, only one rating for limitation 
of motion of the lumbar spine is appropriate.  38 C.F.R. § 
4.14.

No clinical diagnosis of arthritis has been assigned, so a 
separate compensable evaluation for arthritis or an increased 
evaluation in excess of 10 percent under DC 5295 cannot be 
granted on the basis of arthritis.  38 C.F.R. § 4.71a, DC 
5003.  No clinical diagnosis of intervertebral disc syndrome 
has been assigned, so application of the criteria of DC 5293, 
as in effect prior to September 2002, or as revised effective 
in September 2002, or the criteria of DC 5243, as in effect 
from September 26, 2003, are no applicable to warrant an 
evaluation in excess of 10 percent in this case.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 10 percent from September 26, 
2003, under the new criteria for evaluating lumbosacral 
strain effective on that date, under 38 C.F.R. § 4.71a, DC 
5237.  The veteran's gait and posture have been described as 
normal on each VA examination, and the veteran's lumbar spine 
curvature has been described as normal on each examination 
and on radiologic examinations describing curvature.  Thus, 
the veteran does not meet this criterion under DC 5237 for an 
evaluation in excess of 10 percent from September 2003.   

The veteran's lumbar strain has resulted in little, if any, 
limitation of motion.  On VA examinations conducted in March 
2000 and October 2000, the examiners stated that there was 
full range of motion of the lumbar spine.  In February 2004, 
thoracolumbar flexion was to 80 degrees, with combined range 
of motion of 210 degrees (80 degrees of flexion, 30 degrees 
of extension, right lateral motion to 30 degrees, left 
lateral motion to 30 degrees, and 30 degrees of rotation).  
Thus, the veteran meets one criterion for the 10 percent 
evaluation at the time of the February 2004 VA examination, 
thoracolumbar flexion of more than 60 degrees but not more 
than 85 degrees.  However, the veteran does not meet the 
criterion under the revised range of motion for an evaluation 
in excess of 10 percent based on limitation of motion of the 
spine.  

The revised regulation provides that objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, associated with intervertebral disc 
syndrome, may be evaluated separately, under an appropriate 
diagnostic code.  As noted above, no diagnosis of 
intervertebral disc syndrome has been assigned; in any event, 
there are no findings of any neurologic impairment, and the 
veteran has denied bowel or bladder impairment.  The veteran 
is not entitled to an evaluation in excess of 10 percent for 
lumbosacral strain based on the guidance in Note 1, DC 5243, 
since there are no neurologic findings, even if this Note 
could be applied in the absence of a diagnosis of 
intervertebral disc syndrome.  

The veteran contends, in essence, that his back pain warrants 
an evaluation in excess of 10 for the service-connected 
lumbar strain.  However, the evidence establishes that some 
of the veteran's back pain is manifested by sharp, stabbing 
pains of very brief duration.  The examiner who conducted VA 
examination in July 2004 stated that the veteran's functional 
loss, including due to pain, was minimal.  

The Board does not find that the frequency of and duration of 
the veteran's back pain warrants an evaluation in excess of 
10 percent, notwithstanding that the veteran's daily log 
reflects that he had pain of at least brief duration 
averaging every three days during the period from February 
2004 through July 2004.  No treatment modalities other than 
over-the-counter pain relievers have been required to treat 
his back pain.  

The medical evidence establishes that the veteran's back pain 
does not result in incoordination, fatigue, or more than 
minimal limitation of motion.  The Board has considered the 
veteran's report that he is unable to perform certain very 
strenuous activities, such as performing mechanical work on 
motor vehicles, or activities which require a great deal of 
twisting-type motions, and that the veteran switched to a job 
at work which did not require him to perform activities 
associated with on-site computer repair.  Nevertheless, the 
veteran reported that, if he stopped doing an activity he was 
performing when back pain struck, the pain would resolve.  
The Board finds that the described inability to perform 
certain strenuous activities and the frequency and types of 
pain do not warrant an increased evaluation, in the absence 
of symptoms meeting the criteria for an evaluation in excess 
of 10 percent under either the criteria as in effect when he 
submitted the claim or as in effect from September 26, 2003.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for recurrent back strain, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable resolution.  The claim of entitlement to an 
evaluation in excess of 10 percent for chronic recurrent low 
back strain must be denied.


ORDER

The appeal for an evaluation in excess of 10 percent for 
lumbosacral strain is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


